Citation Nr: 0214021	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The Board notes in a September 1999 Board decision, the issue 
currently on appeal was remanded for further development and 
adjudication.  Having been completed, the matter is now ready 
for appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's asserted in-service stressors remain 
unverified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service, nor 
may it be presumed to have so incurred. 38 U.S.C.A. §§  1110, 
5103A, 5107 (West Supp. 2002); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In a September 1999 Board decision, the veteran's claim of 
entitlement to service connection for PTSD was found to be 
well grounded.  The VCAA eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.  

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the July 2002 supplemental statement of the case (SSOC), 
the RO denied service connection on the substantive merits of 
the claim, based on the standard of review articulated in 
this decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  

Review of the record shows that in an April 1998 letter, the 
RO outlined in full detail exactly what evidence the veteran 
needed to submit with respect to his claim for service 
connection for PTSD, i.e. stressor verification.  In the July 
2002 SSOC, the RO informed the veteran of the new reasonable 
doubt standard under 38 C.F.R. § 3.102 and the new provisions 
under 38 C.F.R. § 3.159, to include the duty to notify and 
the duty to assist. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records and private medical records from 
the Warren Correctional Institute have also been obtained.  
The veteran was afforded a VA examination in connection with 
his claim in May 1998.  While the Board notes that in the 
veteran's VA Form 9 dated in August 1998 he requested a 
Travel Board hearing, the veteran annotated the request by 
indicating that he could not personally appear for the 
hearing because he was incarcerated.  A letter was sent to 
the veteran in September 1998 informing him that they could 
not schedule the hearing based on the aforementioned.  
Neither the veteran nor his representative has made any 
further requests for a hearing.  The veteran has not 
responded to a September 2002 letter, which among other 
things, indicated that he could submit a new request to 
appear personally before the Board.  In light of the specific 
requirements needed to substantiate a PTSD claim, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
 
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.  

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran claims he is entitled to service connection for 
PTSD. Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  In an April 1998 PTSD 
questionnaire and attached statement, the veteran listed the 
following stressors: in October 1971 while he was a member of 
AKRTON 27 stationed aboard the USS Enterprise, his good 
friend Lt. Smith crashed his aircraft; he was flown to DaNang 
air base to retrieve Lt. Smith's plane and body; seeing Lt. 
Smith's body torn up made him sick; and in December 1971 he 
witnessed another plane captain being sucked into the intake 
of an A6 on the launch pad and he had to later clean out the 
body. 

Service medical records are devoid of any treatment for or 
complaints of PTSD.  
While the veteran did complain of depression in February 1971 
and a nervous condition in November 1971, a January 1972 
separation examination is negative for any diagnosis of a 
psychiatric disorder.  The earliest post-service diagnosis of 
PTSD of record appears to be dated July 1989, some 17 years 
after the veteran's separation from service and thus, outside 
the one-year presumptive period for psychoses. See 38 C.F.R. 
§§  3.307(a), 3.309(a).   

Various outpatient treatment records dated in March 1975 are 
negative for any complaints/diagnoses of PTSD.  Additional VA 
hospitalization and outpatient treatment records dated 
between December 1982 and July 1989 contain a diagnosis of 
PTSD in July 1989.  The records also indicate a history of 
PTSD.  Medical records from Warren Correctional Institute 
dated in April 1998 reveal that the veteran was undergoing 
individual and pharmacological therapy for major depressive 
disorder, PTSD, and polysubstance abuse.  Upon VA examination 
in May 1998, the veteran was diagnosed with major depressive 
disorder, panic disorder with agoraphobia, history of 
polysubstance abuse, and PTSD.  The examiner concluded that 
the PTSD symptomatology barely warranted the diagnosis, 
however the veteran did indicate having experienced a 
stressful event, i.e. seeing a man pulled into a jet engine 
and the friend's plane crash.  

In the instant case, while it is noted that the medical 
evidence of record contains diagnoses of PTSD, the Board is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressors 
occurred or that he engaged in combat with the enemy. 
38 C.F.R. § 3.304(f).  

A January 2001 response from the US Armed Services Center for 
Research of Unit Records (USACRUR), indicates that a check of 
the USS Enterprise deck logs for October to December 1971 did 
reflect airplane crashes in October 1971, but they were not 
piloted by a Lt. Smith.  They further revealed that there 
were no records to indicate a man was sucked into a jet 
intake.  Thus, the veteran's stressors provided in April 
1998, remain unverified.

 As the veteran's stressors have not been verified, a link 
has not been established between the veteran's current 
symptoms and any in-service stressors.  Therefore, the 
preponderance of the evidence is against his claim for 
service connection for 
PTSD.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  


		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

